 
Exhibit 10.8


May Yin Thum’s Employment Contract
EMPLOYMENT CONTRACT


EMPLOYMENT CONTRACT ("Contract"), between Mezabay International Inc., a Nevada
corporation with its common stock currently quoted on FINRA’s Over-the-counter
Bulletin Board, having an office address at 800 5th Avenue, Suite 4100, Seattle,
Washington 98104, USA (hereinafter called “ The Company”), and  Thum May Yin of
No.59-1, Jalan 35/26, Block E, Rampai Court, Setapak, 53300, Kuala Lumpur,
Malaysia (hereinafter called “Thum”).


WHEREAS, The Company wishes to engage the services of Thum as Chief Financial
Officer of The Company, and


WHEREAS, Thum is willing to provide her services and to undertake the duties and
responsibilities described below and other duties and responsibilities as may be
assigned to her by the Company from time to time during the term of this
Contract upon the terms and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, all prior contracts between the parties are waived and of no further
effect, and the parties to this Contract agree as follows:


1.             EMPLOYMENT
The Company shall contract with Thum, and Thum shall serve as Chief Financial
Officer during the term of employment set forth in Paragraph 2 of this Contract
.The Company and other subsidiaries, associated companies and affiliates of the
Company are engaged in the Asia region, in providing e-commerce and m-commerce
as well as payments and loyalty rewards products and services.


2.             TERM
The term of this Contract shall be for a period of three (3) years commencing on
September 23, 2009 (hereinafter referred to as “Commencement Date”)


3.             JOB TITLE AND DUTIES


3.1           Title and Duties
Thum shall have duties and responsibilities commensurate with her title and
position from time to time. Thum shall devote her time and attention to, and
exert her best efforts in the performance of her duties hereunder, so as to
manage the financial matters of The Company and the subsidiaries, associated
companies and affiliates of The Company.


As Chief Financial Officer, Thum shall report directly to the Board of Directors
of The Company and shall be responsible for the overall financial matters,
financial budgeting and reporting of all the subsidiaries and associated
companies of The Company, including any other accounting related matters which
may be assigned to her by The Company from time to time. Her duties shall
include the supervision of all the financial and accounting staff of The Company
and its subsidiaries and associated companies, including The Company.


The Company will determine and notify Thum of her duties and responsibilities
from time to time during the term of this Contract.


3.2           Confidential Information
Thum shall not, directly or indirectly, or at any time, during the term of this
Contract hereunder or thereafter and without regard to when or for what reason,
if any, use or permit the use of any trade secrets, customers' lists, or other
information of, or relating to  The Company and/or any of its subsidiaries or
associated companies or affiliates in connection with any of  their  activities
or businesses, except as may be necessary in the performance of her duties
hereunder or as may be required by any applicable law or determination of any
duly constituted administrative agency.


4.             COMPENSATION AND EXPENSES


4.1           Compensation
(i) Base Salary
The Company shall pay Thum a basic salary of US Dollar Five Thousand ($5,000)
per month and such salary shall be revised upward annually at a rate as may be
solely determined by The Company based on an annual review of her performance as
may be conducted by The Company. In making monthly payment of the said basic
salary to Thum, The Company shall be entitled to deduct any cash based
compensation which he may be paid by any of its subsidiaries and/or associated
companies and/or affiliates.

 
 

--------------------------------------------------------------------------------

 

(ii) Benefits
Thum shall be entitled to enjoy all the employee benefit plans that The Company
may implement from time to time for the employees of equal rank.


(iv) Incentives
Thum shall be entitled to participate in any performance incentive plan that The
Company may implement from time to time.


4.2           Business Expenses
The Company or its subsidiary or associated company or affiliate will reimburse
her for all reasonable expenses properly incurred by her in the performance of
her duties hereunder, upon presentation of properly itemized charges, receipts
and/or similar documentation, and otherwise in accordance with policies
established from time to time by the above said companies.


4.3           Housing Allowance
Should Thum be discharging her duties and responsibilities under this Contract
from the Company’s subsidiary’s office in Malaysia or required to be located to
any of the subsidiaries or associated companies or affiliates located outside of
Malaysia, Thum shall be entitled to a company paid accommodation for her and her
immediate family members or a monthly housing allowance of a reasonable amount
to be solely determined by The Company, payable monthly.  This allowance will be
paid directly to Thum who will be responsible for negotiating and concluding her
own contractual arrangements for housing and making all relevant payments.


4.4           Work Location And Taxes
For the purpose of Compensation payable to Thum under this Contract, Thum is
deemed to be based in Malaysia. Thum shall be fully responsible for any income
tax or other taxes he may be subjected to in Malaysia and/or any country which
he may be located to discharge her duties and responsibilities under this
Contract.


5              Holidays and Annual Vacation Leave
Thum shall be entitled to all public holidays in the country he is located at
the time, in addition, to annual vacation leave which shall accrue on a pro rata
basis during the contract term at the rate of Eighteen (18) days per annum which
vacation and/or personal day(s) shall be taken by her at such time or times as
are consistent with the needs of the business.


6.             TERMINATION AND SEVERANCE PAYMENT


6.1           Termination
Upon the occurrence of an event of termination (as hereinafter defined) during
the period of Thum's employment under this Contract, the provisions of this
Paragraph 6 shall apply for consequence relating to the financial obligations of
the parties hereto.  As used in this Contract an "event of termination" shall
mean and include any one or more of the following:


(i)            The termination by The Company of Thum's employment under this
Contract hereunder due to "cause" as defined in (iii) herein below;  and in
which event, The Company shall be entitled to discontinue all it obligations
under this Contract.


(ii)           Thum's resignation from The Company pursuant to the provisions of
this paragraph, upon material breach of this Contract by the Company and such
breach continues for at least ninety (90) days following written notification by
Thum. Upon the occurrence of the event described above, Thum shall have the
right to elect to terminate her employment under this Contract by resignation
upon not less than thirty (30) days prior written notice, and in which event,
The Company shall be obligated to pay to Thum, within 30 days from the date of
termination of Thum’s employment with The Company, an amount equals to last
drawn monthly basic salary multiplied by three (3).


(iii)          Termination by The Company for "cause" shall mean Thum's
termination by action of The Company because of dishonesty, gross neglect of
duties hereunder, conviction of a felony, engaging directly or indirectly in any
competing business of The Company or it subsidiaries or associated companies or
affiliates, or willful misconduct.


(iv)          Termination by action of The Company without “cause”, and in which
event, The Company shall be obligated to pay to Thum, within 7 days from the
date of termination of Thum’s employment with The Company, an amount equals to
the last drawn monthly basic salary multiplied by three (3).


(v)           Thum’s resignation from The Company with whatever reason other
than that stated in Clause 6 (ii) above or medical reason, and in which event,
Thum shall be obligated to pay to the Company, within 7 days from the date of
termination of Thum’s employment with The Company, an amount equal to the last
drawn monthly salary multiplied by three (3).



 
 

--------------------------------------------------------------------------------

 

7.             INTELLECTUAL PROPERTY
Any idea, invention, design, written material, manual, system, procedure,
improvement, development or discovery conceived, developed created or made by
Thum alone or with others relating to the business of The Company or any of its
subsidiaries or associated companies or affiliates during the contract period
and whether or not patented or copy righted or trademarked, shall become the
sole and exclusive property of the Company. Thum shall disclose the same
promptly and completely to The Company and shall, during the employment period
(i) execute all documents required by The Company for vesting in  The Company
the entire right, title and interest in and to same, (ii) execute all documents
required by The Company for filing and prosecuting such applications for
patents, trademarks, service marks and/or copyrights as The Company, in its sole
discretion, any desire to prosecute, and (iii) give The Company all assistance
it reasonably requires, including the giving of testimony in any suit, action or
proceeding, in order to obtain, maintain and protect The Company’s right therein
and thereto.


8.             ASSIGNMENT
This Contract and any rights (including Thum's Compensation) hereunder shall not
be assigned, pledged or transferred in any way by either party hereto except
that The Company shall have the right to assign its rights hereunder to any
third party successor in interest of The Company whether by merger,
consolidation, purchase of assets or stock or otherwise.  Any attempted
assignment, pledge, transfer or other disposition of this Contract or any
rights, interests or benefits contrary to the foregoing provisions shall be null
and void.


9.             NOTICES
All notices, requests, demands and other communications hereunder must be in
writing and shall be deemed to have been duly given if delivered by hand, sent
by facsimile, or mailed by first class, registered mail, return receipt
requested, postage and registry fees prepaid to, the applicable party and
addressed as follows:


(i)
if to The Company:
     
MEZABAY INTERNATIONAL, Inc.
     
C-01-02, Jalan Usahawan 1,
     
SME Technopreneur Centre 2,
     
63000 Cyberjaya
     
Selangor
     
Malaysia
     
Facsimile: 603-8319 6008
         
(ii) if to Thum:
 
No.59-1, Jalan 35/26, Block E, Rampai Court,
     
Setapak, 53300, Kuala Lumpur, Malaysia



10.           SEVERABILITY
If any provision of this Contract shall, for any reason, be adjudged by any
court of competent jurisdiction to be invalid or unenforceable, such judgment
shall not affect, impair or invalidate the remainder of this Contract but shall
be confined in its operation to the jurisdiction in which made and to the
provisions of this Contract directly involved in the controversy in which such
judgment shall have been rendered.


11.           WAIVER
No course of dealing and no delay on the part of any party hereto in exercising
any right, power, or remedy under or relating to this Contract shall operate as
a waiver thereof or otherwise prejudice such party's rights, powers and
remedies.  No single or partial exercise of any rights, powers or remedies under
or relating to this Contract shall preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.


12.           ENTIRE CONTRACT/GOVERNING LAW
This Contract embodies the entire understanding and supersedes all other oral or
written Contracts or understandings, between the parties regarding the subject
matter hereof.  No change, alteration, or modification hereof may be made except
in writing signed by both parties hereto.  This Contract shall be construed and
governed in all respect and shall at all times be determined in accordance with
the laws of Malaysia.


14.           HEADINGS
The headings of Paragraphs herein are included solely for convenience of
reference and shall not control the meaning or interpretation of any of the
provisions of this Contract.





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Contract, consisting of six (6) pages, on this 23rd day of September, 2009.






Thum May Yin
Mezabay International Inc.
           
THUM MAY YIN
By:
FAN FOO MIN
Malyasia I/C:  631223-08-5234
 
Name:  Fan Foo Min
   
Director
           
Witnessed by:
 
Witnessed by:
     
TEY YONG QING
 
WONG YIN JACK
Name: Tey Yong Qing
 
Name:  Wong Yin Jack





 
 
 
 
 
 

 















 
 

--------------------------------------------------------------------------------

 
